Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is a response to the papers filed on 09/23/2020.
Claims 1-15 are pending.

Election/Restrictions

          This application contains claim groups directed to the following patentably distinct species of the claimed invention:

Groups:

I. Group I claims 1-14 drawn to an electronic device comprising a processor, wherein the processor is configured to: acquire the second power though a third path through which the battery and the processor are connected by a switching circuit disposed between the first path and the second path, when a correlation between the first power and the second power satisfies a designated condition.
II. Group II claims 15 to an electronic device comprising: a processor, wherein the processor is configured to: identify a voltage of the battery and a strength of current supplied from the external electronic device, when the external electronic device is identified to be the electronic device for power supply; and control the switching circuit to be shorted, when the voltage of the battery and the strength of the current supplied from the external electronic device satisfy a designated condition
	The specifies are independent or distinct because Group I is drawn to an electronic device comprising a processor, wherein the processor is configured to: acquire first power for charging the battery from an external device, by using the charging circuitry; acquire second power required for performing at least one operation of the processor through the first path and the second path while Group II is to an electronic device comprising: a processor, wherein the processor is configured to: identify connection of an external electronic device to the electronic device; identify whether the external electronic device, the connection of which is identified, is an electronic device for power supply.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 	             
   
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(a) The inventions have acquired a separate status in the art in view of their 
different classification;
(b) The inventions have acquired a separate status in the art due to their 
recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching 
Different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable 
to another invention;
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 
101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
                      
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN NGO/Primary Examiner, Art Unit 2851